UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

-Vy—
15-cr-95-28 (AJN)
Devante Joseph,

ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

The Court previously appointed the Federal Public Defender for the Southern District of
New York to represent several Defendants in this matter in filing habeas petitions based on the
Supreme Court’s recent decision in United States v. Davis, 139 S. Ct. 2319 (2019). See Dkt. No.
2620. The Government has now consented to Mr. Joseph’s habeas petition and requests that he
be resentenced. See Dkt. No. 2716. Accordingly, Mr. Joseph now needs unconflicted CJA
counsel. Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the discretion of the
Court, Richard Palma is hereby appointed to represent Mr. Joseph in this matter.

The U.S. Probation Office for the Southern District of New York and the United States
District Court Clerk’s Office for the Southern District of New York are authorized to disclose
any Presentence Investigation Report, Statements of Reason, and Judgment to Mr. Palma.

Mr. Palma should file a notice of appearance in this matter within one week of the date of
this Order. Within two weeks of the date of this Order, the parties should jointly propose a
schedule for resentencing Mr. Joseph.

A copy of this order will be mailed to Mr. Joseph and that mailing will be noted on the

public docket.

i

Ca 7
a jr [|
ry i
i

}

{

4
j
i
i
&
¢
+
p
__
cont

fo

wna reat ta  N C m

 

 
SO ORDERED.
\

hi

(/ \\ ALISON J. NATHAN
United States District Judge

Dated: January \, , 2020
New York, New York

 

 
